Claim Rejections - 35 USC § 102
Claims 1-3 & 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compau, US 7,677,982.  Compau discloses a constant velocity joint (10) comprising: 
an outer race (42) defining a chamber (48); 
an inner race (44) received in the chamber of the outer race; 
a shaft (28) coupled to and extending outwardly from the inner race; 
a boot assembly (30) engaging the outer race and the shaft to enclose the chamber; and 
a single continuous channel (see “a channel” at col. 4, line 24) providing direct fluid communication between the chamber and the environment or between the chamber and an inner region (see Fig. 2) enclosed by a diaphragm (96) formed at an end (90) of the boot assembly, a first portion (92, 94) of the channel is formed in the boot assembly and a second portion (88) of the channel is formed directly on the shaft (see “groove 88 may extend partially about the perimeter of the shaft 28” at col. 4, lines 13 & 14),
wherein the boot assembly includes a boot cover (34) and a boot member (36), wherein Fig. 1 shows a first end of the boot cover engages an outer surface of the outer race and a second end extends outwardly from the outer race, and wherein a first end of the boot member engages the second end of the boot cover and a second end of the boot member engages the shaft,
wherein Fig. 2 shows the first portion of the channel is formed in the second end of the boot member engaging the shaft,

wherein Fig. 2 shows the first groove is diametrically opposed from the second groove, and the second portion of the channel extends between the first groove and the second groove.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.   Applicant argues Compau shows the circumferential groove 88 formed in the boot 36, not the shaft 28.  However, Compau clearly shows the circumferential groove 88 formed in the shaft 28.  See at Fig. 2, the lead line for reference numeral 88 points to the shaft 28, not the boot 36.  Likewise, the lines depicting the circumferential groove 88 are on the shaft 28, not the boot 36.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679